Exhibit 99.7 ARCHER LIMITED NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS SEPTEMBER 23, 2011 NOTICE IS HEREBY given that the Annual General Meeting of the Shareholders of Archer Limited (the “Company”) will be held on September 23, 2011 at 10:00 a.m., at the Elbow Beach Hotel, 60 South Shore Road, Paget PG04, Bermuda for the following purposes, all of which are more completely set forth in the accompanying information statement: To receive and adopt the audited consolidated financial statements of the Company for the period ended December 31, 2010. To consider the following Company proposals: 1. To re-elect Saad Bargach as a Director of the Company. 2. To re-elect Fredrik Halvorsen as a Director of the Company. 3. To re-elect Tor Olav TrØim as a Director of the Company. 4. To re-elect Kate Blankenship as a Director of the Company. 5. To re-elect Cecilie Fredriksen as a Director of the Company. 6. To re-elect Alejandro P. Bulgheroni as a Director of the Company. 7. To re-elect Giovanni Dell’Orto as a Director of the Company. 8. To re-elect John Reynolds as a Director of the Company. 9. To re-appoint PricewaterhouseCoopers AS, as auditor and to authorize the Directors to determine their remuneration. To approve the remuneration of the Company’s Board of Directors of a total amount of fees not to exceed US$700,000 for the year ended December 31, 2011. By Order of the Board of Directors Georgina Sousa Secretary Dated: July 29, 2011.Notes: 1. The Board of Directors has fixed the close of business on July 19, 2011, as the record date for the determination of the shareholdersentitled to attend and vote at the Annual General Meeting or any adjournment thereof. 2. No Shareholder shall be entitled to attend unless written notice of the intention to attend and vote in person or by proxy, together with the power of attorney or other authority (if any) under which it is signed, or a notarially-certified copy of that power of attorney, is sent to the Company Secretary, to reach the Registered Office by not later than 48 hours before the time for holding the meeting. 3. A Form of Proxy is enclosed for use in connection with the business set out above. 4. Each of the resolutions set out above is an Ordinary Resolution, approval of which will require the affirmative vote of a majority of the votes cast. INFORMATION CONCERNING SOLICITATION AND VOTING FOR THE ANNUAL GENERAL MEETING OF SHAREHOLDERS (THE “MEETING”) OF ARCHER LIMITED TO BE HELD ON SEPTEMBER 23, 2011. PRESENTATION OF FINANCIAL STATEMENTS In accordance with Section 84 of the Companies Act 1981 of Bermuda, the audited consolidated financialstatements of the Company for the period ended December 31, 2010 will be presented at the Meeting. Thesestatements have been approved by the Directors of the Company. There is no requirement under Bermuda lawthat such statements be approved by the shareholders, and no such approval will be sought at the Meeting. The Company’s audited consolidated financial statements are available on its website at www.archerwell.com. COMPANY PROPOSALS PROPOSALS 1, 2, 3, 4, 5, 6, 7 AND 8 - ELECTION OF DIRECTORS The Board has nominated the eight persons listed below for selection as Directors of the Company. All nomineesare presently members of the Board of Directors. As provided in the Company’s By-laws, each Director is elected at each Annual General Meeting of Shareholders and shall hold office until the next Annual General Meeting following his or her election or until his or her successor is elected. Nominees For Election To The Company’s Board Of Directors Information concerning the nominees for Directors of the Company is set forth below: Name Age Director Since Position with the Company Saad Bargach 53 Director and Chairman of the Board Fredrik Halvorsen 37 Director and Deputy Chairman of the Board Tor Olav Trøim 48 Director Kate Blankenship 46 Director and Audit Committee member Cecilie Fredriksen 27 Director Alejandro P. Bulgheroni 67 Director Giovanni Dell’Orto 66 Director John Reynolds 41 Director and Audit Committee member Saad Bargach has served as Chairman of the Board and a Director of the Company since February 2011,following the merger with Allis-Chalmers. Prior to the merger, Mr. Bargach served as a director of Allis-Chalmers from June 2009 to February 2011. Mr. Bargach is a Managing Director at Lime Rock Partners (“Lime Rock”). Prior to joining Lime Rock, Mr. Bargach was employed by Schlumberger Limited (“Schlumberger”)for more than 25 years where he served as Chief Information Officer and, from July 2004 until March 2006, asPresident, Well Completions & Productivity Group, which included Artificial Lift (REDA), Completions(CAMCO), Testing (FLOPETROL) and Subsea and Sand Management Services. During his career atSchlumberger, Mr. Bargach also served as President of Consulting & Systems Integration for SchlumbergerSema in several European locations; as President of the Drilling and Measurements division with worldwide responsibility for drill bits, directional drilling, measurements-while-drilling and logging-while-drilling services;and as the Cairo-based President, Oilfield Services for Africa and the Near East. Mr. Bargach has a bachelor’sdegree in electrical engineering and a master’s degree in control systems. He is also a member of the Board ofthe American Productivity and Quality Center and currently serves on the board of directors of Gas2 Limited, anAberdeen-based oil service technology company, Tiway Oil, a Dubai-based oil and gas producing company,Expert Petroleum, a Bucharest-based production enhancement company, ITS International Tubular Services, anAberdeen-based oilfield services global company, Omni Oil Technology Holdings Limited, a Dubai-basedoilfield services technology company and Xtreme Oil Drilling, an Alberta-based oil services technologyprovider. Fredrik Halvorsen has served as Deputy Chairman of the Board since February 2011 and as a director of theCompany since October 2010. Mr. Halvorsen is a director of Deep Sea Supply Plc., where he has served sinceOctober 2010. Mr. Halvorsen is currently employed by Frontline Corporate Services Ltd. Prior to joiningFrontline, Mr. Halvorsen served as CEO of Tandberg ASA, as Senior Vice-President of Cisco Systems Inc., andas the leader of McKinsey & Company’s South East Asia Corporate Finance Practice. Mr. Halversen graduatedfrom the Norwegian School of Economics and Business Administration with a degree in business administrationand from the J. L. Kellogg Graduate School of Management with a master’s degree in finance. Tor Olav Trøim has served as a Director of the Company since its incorporation in August 2007. From August 2007 to February 2011, Mr. Trøim also served as Deputy Chairman of the Company. Mr. Trøim is Vice-President and a director of Seadrill Limited (“Seadrill”), where he has served since May 2005. Mr. Trøimgraduated as M.Sc. Naval Architect from the University of Trondheim, Norway in 1985. From 1987 to 1990,Mr. Trøim served as Portfolio Manager Equity in Storebrand ASA and, from 1992 to 1995, he was Chief Executive Officer of the Norwegian Oil Company DNO AS. Chief Executive Officer for the Norwegian OilCompany DNO AS. Mr. Trøim serves as a director of three other Oslo Stock Exchange listed companies,Golden Ocean Group Limited, Aktiv Kapital ASA and Marine Harvest ASA. Mr. Trøim served as a director of Frontline Ltd., from November 1997 until February 2008. He also has acted as Chief Executive Officer forKnightsbridge Tankers Limited, a Bermuda company listed on the Nasdaq Global Select Market, untilSeptember 2007 and for Golar LNG Limited until April 2006. Kate Blankenship has served as a Director and Audit Committee member of the Company since itsincorporation in August 2007. Mrs. Blankenship has also served as a director of Seadrill since 2005 and as adirector of Frontline Ltd. , since 2004. Mrs. Blankenship joined Frontline Ltd., in 1994 and served as its Chief Accounting Officer and Secretary until October 2005. Mrs. Blankenship has been a director of Ship FinanceInternational Limited since October 2003. Mrs. Blankenship has also served as a director of Independent Tankers Corporation Limited since February 2008, Golar LNG Limited since July 2003 and Golden OceanGroup Limited since November 2004. Mrs. Blankenship served as Chief Financial Officer of KnightsbridgeTankers Limited from April 2000 to September 2007 and as its Secretary from December 2000 to March 2007.She is a member of the Institute of Chartered Accountants of England and Wales. Cecilie Astrup Fredriksen has served as a Director of the Company since September 2008. Ms. Fredriksen iscurrently employed by Frontline Corporate Services in London, where she has served as an investment directorsince 2007. Her responsibilities include providing the group with strategic and investment advice in addition toadministrative day-to-day services. Mr.
